FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-10452
                                                      12-10455
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:11-cr-50140-GMS
  v.                                                       2:11-cr-01753-GMS

ANASTACIO GARCIA-CARAVEO,                        MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       In these consolidated appeals, Anastacio Garcia-Caraveo appeals from the

district court’s judgment and challenges the 46-month sentence and 36-month term

of supervised release imposed following his guilty-plea conviction for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. He also appeals the 11-month

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed following revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Garcia-Caraveo contends that the district court procedurally erred by failing

to consider his mitigating arguments or adequately explain the sentence. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The district court heard the mitigating

arguments and sufficiently explained the sentence, including the supervised release

term. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Garcia-Caraveo also contends that the total 57-month sentence is

substantively unreasonable in light of the age of his prior robbery conviction,

which triggered a 12-level enhancement. The district court did not abuse its

discretion in imposing Garcia-Caraveo’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the

relevant 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the need for deterrence. See id.

      Garcia-Caraveo finally contends that the three-year term of supervised

release is substantively unreasonable in light of U.S.S.G. § 5D1.1(c). The district

court did not abuse its discretion in imposing a term of supervised release. See

United States v. Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir. 2012). The


                                          2                          12-10452 & 12-10455
sentence is substantively reasonable in light of the totality of the circumstances,

including the need for additional deterrence. See id.; U.S.S.G. § 5D1.1 cmt. n.5

(the district court should consider imposing supervised release on a deportable

alien “if the court determines it would provide an added measure of deterrence and

protection”).

      AFFIRMED.




                                           3                           12-10452 & 12-10455